           Case 1:19-cv-00198-VSB Document 52 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             8/13/2021
K AND J FASHION CO. LTD.,                                 :
                                                          :
                                         Plaintiff,       :
                                                          :               19-CV-198 (VSB)
                           -against-                      :
                                                          :                    ORDER
FRAGMENTS HOLDING LLC,                                    :
                                                          :
                                         Defendant. :
                                                          :
-------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On December 16, 2019, I stayed this action for 30 days to allow Plaintiff to seek and

retain new counsel, and I advised Plaintiff that “failure to retain counsel may result in dismissal

of this action for failure to prosecute.” (Doc. 49.) Because there had been no movement or

notice in this action since that stay, on July 21, 2021, I ordered Plaintiff to explain to me why this

action should not be dismissed for failure to prosecute. (Doc. 51). Plaintiff never responded.

Accordingly, it is hereby

        ORDERED that this action is dismissed for failure to prosecute under Federal Rule of

Civil Procedure 41(b). The Clerk of Court is respectfully directed to close this action.

SO ORDERED.

Dated: August 13, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
